 


 HCON 147 ENR: Waiving the requirement that measures enrolled during the remainder of the One Hundred Twelfth Congress be printed on parchment.
U.S. House of Representatives
2013-01-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
One Hundred Twelfth Congress of the United States of America 
At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. CON. RES. 147 


January 1, 2013
Agreed to
 
CONCURRENT RESOLUTION 
Waiving the requirement that measures enrolled during the remainder of the One Hundred Twelfth Congress be printed on parchment. 
 
 
That pursuant to the last sentence of section 106 of title 1, United States Code, the requirement of section 107 of such title that the enrollment of any bill or joint resolution be printed on parchment is waived for the duration of the One Hundred Twelfth Congress, and the enrollment of any such bill or joint resolution shall be in such form as may be certified by the Clerk of the House of Representatives or the Secretary of the Senate (as applicable) to be a truly enrolled bill or joint resolution (as the case may be).  Clerk of the House of Representatives.Secretary of the Senate. 